ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-142, concluding that JOEL LEE SCHWARTZ of NORTHFIELD, who was admitted to the bar of this State in 1995, should be censured for violating RPC 1.5(c) (failure to provide client with a written statement of the outcome of the matter and showing the remittance to the client and the method of its determination), RPC 1.7 (conflict of interest), RPC 1.8(a) (improperly entering into a business transaction with a client), and ACPE Opinion 657, 130 N.J.L.J. 656 (February 24, 1992) (requiring lawyers to keep their law practices separate from their business enterprises), and good cause appearing;
It is ORDERED that JOEL LEE SCHWARTZ is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.